Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 19 th , 2007 VisualMED Clinical Solutions Corp. (Exact name of registrant as specified in its charter) NEVADA 000-33191 88-0436055 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer ID) 1035 Laurier Street West Montreal, Quebec H2V 2L1 (Address of principal executive offices and Zip Code) (514) 274-1115 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ x ] 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure VisualMED Clinical Solutions Corp. (NASDAQ OTCBB: VMCS) (Frankfurt: VA6.F) (the Company) announces that its VisualONCOLOGY system has been purchased by the Segal Cancer Center, a unit of the Sir Mortimer B. Davis Jewish General Hospital, a McGill University teaching affiliate. The Segal Cancer Center, one of Canadas largest oncology patient treatment institutions will begin immediate implementation which is expected to be completed next January. VisualONCOLOGY is a clinical information system that supports comprehensive documentation of clinical cancer care and includes decision support and other components specific to the practice of oncology. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 23 rd day of July, 2007. VisualMED Clinical Solutions Corp. By: /s/ Gerard Dab Gerard Dab, Chairman, CEO
